Title: From Thomas Jefferson to United States Congress, 11 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives of the US.
                        Feb. 11. 1806 [i.e. 1807]
                  
                        I transmit to both houses of Congress the laws adapted by the government and judges of the territory of
                            Michigan from the 1st. day of July 1806. to the 1st. day of January of the present year.
                        
                            Th: Jefferson
                            
                            
                        
                    